Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 06/17/2021. Claims 1, 2, 4, 6-9, 12, 13, 16, 18 and 20. Claim 3 is canceled. Claims 1, 2 and 4-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 12, it is unclear whether "sensors of the plurality of sensors" are the same as or different than "sensors of the plurality of sensors" recited in independent claim 1 upon which claim 12 depends. Hence, the metes and bounds of claim 12 cannot be discerned.
Dependent claims 13-14 are rejected for their incorporation of the above through their dependencies.
	In view of the above rejections under 35 USC § 112(b), claims 12-14 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method using a computational device for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1]  positioning a plurality of sensors with respect to the person
positioning a plurality of sensors represent insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
plurality of sensors are generic computer components. 
the plurality of sensors to measure a physiologic condition of the person
using the plurality of sensors to measure a physiologic condition of the person is insignificant extra-solution activity (i.e., mere data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The plurality of sensors are generic computer components.
[L3]  quantifying, by the computational device, one or more parameters representative of an emotion state and a cognition or memory utilization effort of the person before and during the decision-making process based on the EEG signals of the person
Abstract Idea: quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L4]  measuring band power in an alpha band and a theta band of the EEG signals of the person as measured in one or more frontal, frontal midline, central medial, motor, parietal, occipital, and anterior regions of the person
 measuring data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  comparing tonic or phasic changes of the band power of the alpha band and the theta band of the EEG signals
Abstract Idea: quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  quantifying at least one parameter representative of the person's cognition or memory utilization effort based on the comparison of the tonic or phasic changes of the band power of the alpha band and the theta band and
Abstract Idea: comparing data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  determining, by the computational device, a relative influence of emotion versus cognition or memory utilization effort in the decision-making process based on the quantified one or more parameters representative of the emotion state and cognition or memory utilization effort of the person.
Abstract Idea: determining data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, other than reciting the additional non-abstract limitations of the plurality of sensors, and computational device noted in the Independent Claim plurality of sensors, and computational device does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the plurality of sensors, and computational device which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0003]:… positioning a plurality of sensors with respect to a person; [0010]:… the plurality of sensors further includes sensors that measure at least one of electrocardiogram (ECG) signals, heart rate, perspiration, or galvanic skin response (GSR) signals of the person…; [0012]:… a plurality of sensors that are positionable with respect to a person; [0013]:…the plurality of sensors are attached to or embedded in a headgear or headset; [0017]:…EEG sensors positioned over locations as labeled on a person's head; [0019]:… Sensors, signal processing, and analytic algorithms are used to assess an emotion component and a cognition/memory utilization effort component during a decision-making process, and to quantify the relative influence of each component contributing to the decision-making…; [0020]:… effects can also be measured with sensors such as electrocardiogram (ECG) sensors and galvanic skin response (GSR) sensors on the skin surface…; [0021]:…The physiologic sensors described herein, such as EEG, ECG, and GSR sensors, have been used in the same traditional way for decades…; [0022]: With advances in mobile wireless technologies and cloud computing, signal processing and analysis can be done with increasing complexity and sophistication, including the use of artificial intelligence and machine learning…With mobile, wearable EEG sensors, and wireless technology connecting these sensors to a computer, mobile device, or computing processes available in the cloud, powerful analytics can be performed to study a person's emotion, cognition, and decision-making while the person is performing his/her normal-life jobs and functions…; [0025]:…The sensors may be embedded in patches or positioned in clothing that are wearable; [0026]:… computational devices 107 having programmable processing circuitry such as, for example, a computer, a mobile device including a mobile pad, a phone, a smart watch, or a computing cloud system, and processing software 108 including for example one or more computational and/or analytic algorithms… physiological signals sensed by sensors 104 positioned on or near the person; [0028]:…electroencephalogram (EEG) sensors 104 being deployed in a standard configuration for multichannel communication, using for example, 32, 64, 128 or 256 electrodes with placement utilizing the standard 10-5, 10-10, or 10-20 systems…; [0030]:…specific configurations of smaller numbers of EEG sensors may be placed over specific positions on the person's head. The sensors are designed and positioned to capture the desired temporal and spatial EEG information to measure objective physiologic conditions of the person; [0031]: …the EEG sensors 104 are positioned in a headset 201 placed on the head of the person…the headset 201 may be configured as a wearable hat; [0034]: …the specific EEG sensor placement locations and EEG bands being studied can be specified and tailored to optimize the data collection in the most relevant, effective and convenient way as described previously…; [0036]: …person's cognition and/or memory utilization effort dimension can likewise be evaluated by analyzing EEG data according to known EEG studies…; [0038]: …Another non-limiting example uses non-contact EEG sensors embedded in a wearable hat, without the need of conduction gel or saline pad, over specific regions of the head…; [0046]:…positioning the appropriate sensors into the headset, either separated from, or as part of the EEG sensors…the non-contact EEG sensor may also be configured to detect measure ECG or heart rate, using signal processing known in the art; [0054]:…sensors can be contact or non-contact in nature, flexible or rigid, and can capture a single type of physiologic information, for example EEG, or multiple types of physiologic information, for example EEG, ECG and heart rate…the EEG sensors can be configured in standard EEG positions. The EEG sensors can be configured in a specific pattern over the head designed to capture EEG signals from specific information locations and/or at specific EEG wave bands; [0055]:…The computational device can include, for example, a computer, a mobile device including mobile pad, a phone and/or smart watch, or computing cloud…ten EEG sensors 104, which can be contact or non-contact in type, are embedded in the headset 201 over the specific positions of, for example, FPZ, FZ, CZ, PZ, AF3, AF7, F7, AF4, AFB, and F8 shown in top view 202 of FIG. 2B, as per a standard defined location for each, covering the frontal and midline regions which are of specific interest…0059] - [0064]. It is apparent that, as noted earlier, the plurality of sensors, and computational device are recited as generic, or part of generic devices, performing or being used in performing the generic functions of measuring data. The instant claim as a whole merely uses computer instructions to implement the abstract SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites the abstract idea of “assessing an influence of emotion and cognition components of a person on a decision-making process by the person” as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the plurality of sensors, and computational device in general terms, without describing the particulars, the claim plurality of sensors, and computational device at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the plurality of sensors, and computational device are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of “positioning a plurality of sensors” and “measuring electroencephalogram (EEG) signals” data which represent insignificant pre-solution activity of data gathering, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. It is worth noting that consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. In particular, claim 1 does not specify a particular location or orientation for the “positioning a plurality of sensors”, other than that the plurality of sensors are placed on the person. Nor does the published Specification ascribe a functional benefit achieved by placing the See, e.g., Spec. ¶¶ 3, 12, 17, 25, 26, 30, 31, 33, 46 and 54. Also see 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. As noted above, the published Specification also fails to provide any such technical or technological details for each of the claim steps. As noted in the published Specification, “decision-making is a highly developed mental ability in humans” (mental process). Making it possible for humans to ideally “make rational decisions without being influenced by, or worse overcome with, emotions” and further allow a person to “recognize the contribution of emotion in the decision-making process, therefore enabling one to re-evaluate the validity of the decision” noted in the published Specification (¶ 2) address a problem specifically arising in the abstract realm. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a 
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of positioning, measuring, quantifying, measuring, comparing, quantifying and determining is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
a system for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising: an input subsystem that includes a plurality of sensors and an analytic subsystem to perform steps comparable to those of method claim 1. Accordingly, independent claim 16 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-15 and 17-20 include all the limitations of respective  independent claims 1 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 16. In addition to the plurality of sensors, and computational device, the headgear or headset (claims 2 and 20) are recited as generic, or part of generic devices, performing or being used in performing the generic functions of measuring/processing physiological data. More specifically, the main thrust of claims 2 and 20 relates to the process of measuring/processing data, not the structural elements of the headgear or headset. Data processing concepts are abstract ideas and are not patent eligible. See Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). While dependent claims 2-15 and 17-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-15 and 17-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Objections

Claim Rejections Under 35 U.S.C. l 12(b)
	Applicant’s amendments resolve the previous issues under 35 U.S.C. § 112 (b). However, the amendments necessitated new rejections under 35 U.S.C. § 112 (b) as shown above and not repeated herein.
Claim Rejections Under 35 U.S.C. 101
	Applicant’s arguments have been fully considered but they are not persuasive.
	In regard to Step 2A, Prong 1, Applicant asserts that “the invention claimed in amended claims 1 and 16 and their respective dependent claims is not something that can be done "in the mind" or "with pen and paper””, and “that the foregoing claim limitations are not mental processes that can be done in the mind or with pen and paper”, citing the claim steps in support of this assertion. The Examiner respectfully submits that the revised Independent Claim 1/Revised 2019 Guidance Table, as noted above clearly indicates that, other than reciting the additional non-abstract limitations of the plurality of sensors, and computational device, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The new limitations L4 – L6 simply further describe the quantifying step with a measuring (L4), comparing (L5) and quantifying (L6) steps that are steps performable by a human. These steps further describe the initially recited quantifying step (L3). In particular, it is well-known that medical personnel (trained neurologist or EEG technologist) generally monitor and interpret EEG recordings. See, e.g., Bibian et al. (US 20150351655 A1), col 1, lines 44-49. Thus, under the broadest reasonable interpretation, a person can visually review graphs of brain signals to measure, compare See January 2019 Memorandum, 84 Fed. Reg. at 52. Simply expressing an abstract idea narrowly does not make it less abstract. Additionally, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).
	In regard to Step 2A, Prong 2, Applicant essentially asserts that “claims 1 and 16 provides improvements to a technical field of using a computational device to assess the effects of a physiologic condition of a person. In particular, the sensors in amended claim 1 are configured to measure EEG signals and the computational device is configured to quantify one or more parameters based on the EEG signals”, that “The claim elements, as a whole, are directed to an invention that is fundamentally different from, and an improvement on, prior art arrangements”,  and that “the claims do not monopolize any abstract ideas, and are not directed to a judicial exception”. The Examiner respectfully disagrees. As noted in the rejections above, the plurality of sensors, and computational device are described as generic computer components to perform generic computer functions. See, e.g., Spec. ¶¶ 26, 34, 38, 46, 54, 55. Furthermore, consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also positioning a plurality of sensors”, other than that the plurality of sensors are placed on the person. Nor does the published Specification ascribe a functional benefit achieved by placing the sensor(s) at a particular location or orientation on the person. See, e.g., Spec. ¶¶ 3, 12, 17, 25, 26, 30, 31, 33, 46 and 54. Hence, the “positioning of sensors” to “measure electroencephalogram (EEG) signals” is viewed as mere extra-solution activity (data gathering) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The rejected claims are dissimilar to Thales’s force measuring system, and the published Specification does not provide any support to the view that the computer-related claim elements are unconventional (an improvement on prior art arrangements). The Thales court’s conclusion of patent eligibility rested on claims that specified “a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform . . . . [T]he claims [sought] to protect only the application of physics to the unconventional configuration of sensors as disclosed.” Thales Visionix, 850 F.3d at 1347. In contrast, no such unconventional configuration of sensors, or unconventional method of using raw sensor data, is disclosed or claimed herein. The claims do not recite any additional elements that (1) improve the functioning of a computer or other technology, (2) are applied with any particular machine, (3) effect a transformation of a particular article to a different state, or (4) are applied in any meaningful way beyond generally linking the use 
§ 2106.05(a)–(c), (e)–(h). Thus, contrary to Applicant’s arguments, the Examiner finds that the claims recite the judicial exception of a mental process that is not integrated into a practical application. 
	In regard to Step 2A, Prong 2, Applicant essentially asserts that “the prior art has not shown that the amended features of claims 1 and 16 are routine, conventional, or well-known”, that “claims 1 and 16 also involve more than "mere automation of manual processes using generic computers"” and that “Claims I and 16, and all claims dependent thereon, recite patent eligible subject matter under Section 101”. The Examiner respectfully disagrees. 
	The additional elements recited in representative claim 1 are the plurality of sensors, and computational device. The Examiner acknowledges that “in accordance with the 2019 PEG, an examiner's conclusion that an additional element (or combination of elements) is well-understood, routine, conventional activity must be supported with a factual determination”. The Examiner provides “[a] citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)” to support the USPTO Berkheimer Memorandum. In particular, as noted in the rejections above, consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-
additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the computer processors were well-understood, routine, and conventional.
	As noted in the Independent Claim 1/Revised 2019 Guidance Table above, L1 and L2 are the additional claim limitations. Contrary to Applicant’s arguments, the claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. As indicated earlier, “positioning a plurality of sensors with respect to the person” and “using the plurality of sensors to measure a physiologic condition of the person” are insignificant extra-solution activity (i.e., mere data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Steps L3- L7, as noted in the Independent Claim 1/Revised 2019 Guidance Table above are abstract steps. Steps that are abstract cannot serve as the additional elements which go beyond the judicial exception. 84 Fed. Reg. 54–55. Additionally, the record does not adequately support Applicant’s argument that the claimed method provides technical improvements. Applicant does not advance any substantive, persuasive arguments regarding any specific claimed purported improvements. The Examiner also fails to find and the published Specification also fails to provide any such technical or technological details for each of the claim steps to support Applicant’s purported improvements. The claimed invention is directed to “assessing an influence of See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims [i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”). That is, like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and Applicant’s specification, that these additional elements require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the above-identified abstract steps.  
	In regard to Applicant’s remark that “the claims do not monopolize any abstract ideas, and are not directed to a judicial exception”, Applicant is respectfully reminded that “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Techs., Inc. v.
Amazon.com, Inc., 788 F.3d 1359, 1362–63 (Fed. Cir. 2015) (“that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract”).
	In light of the foregoing, the Examiner concludes that each of Applicant’s claims
1-2 and 4-20, considered as a whole, is directed to a patent-ineligible abstract idea
that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections Under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a)
	The prior art rejections are withdrawn in view of Applicant’s amendment and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715